JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, each of the persons named below agrees to the joint filing of a statement on Schedule 13G (including amendments thereto) with respect to the common stock of The Macerich Company, a Maryland corporation, and further agrees that this Joint Filing Agreement be included as an exhibit to such filings.As contemplated by Section 13d-1(k)(1)(ii), no person shall be responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate.This Joint Filing Agreement may be executed in any number of counterparts, all of which together shall constitute one and the same instrument. [Signature page follows] IN WITNESS WHEREOF, each of the undersigned hereby executes this Joint Filing Agreement this 23rd day of September, 2016. GIC PRIVATE LIMITED By: /s/Jimmy Teo Poh Leong Name: Jimmy Teo Poh Leong Title: Senior Vice President By: /s/Lim Eng Kok Name:Lim Eng Kok Title: Senior Vice President GIC REAL ESTATE PRIVATE LIMITED By: /s/ Goh Kok Huat Name: Goh Kok Huat Title: Managing Director GIC REAL ESTATE, INC. By: /s/Steven Sinnett Name: Steven Sinnett Title: Senior Vice President By: /s/ Kristin Leung Name: Kristin Leung Title: Senior Vice President US SHOPS LLC By: /s/Steven Sinnett Name: Steven Sinnett Title: Authorized Signatory By: /s/Kristin Leung Name: Kristin Leung Title: Authorized Signatory
